Opinion of the Court
Per Curiam :
At his trial for the theft of the hub caps from an automobile, the accused contested the voluntariness of his pretrial confession. The president admitted the statement in evidence. In part, he instructed the Court members that they “should give weight to the statement only to the extent that . . . [they] believe it truthful.” Other parts of his instruction are substantially like those in United States v Jones, 7 USCMA 623, 23 CMR 87. These instructions are erroneous and require reversal of the conviction. United States v Schwed, 8 USCMA 305, 24 CMR 115.
The decision of the board of review is reversed and the findings of guilty and the sentence are set aside. A rehearing may be ordered.